GOODWIN, Circuit Judge:
The Pasadena City Board of Education1 appeals three orders which denied, inter alia, the Board’s motions to dissolve certain injunctions and to relinquish, after nearly ten years, the court’s continuing jurisdiction.2
The challenged orders followed hearings in which the Board tried to show to the district court that all racial segregation found in 1970 to be unlawful had been remedied to the extent that segregation of public schools in Pasadena could be remedied by Board action.
The objective evidence presented by the Board in support of its motions showed substantial compliance with existing valid court orders. A resolution by the Board also pledged continued good faith efforts to comply with the letter and spirit of the law.
The district court was unimpressed by the Board’s exhibits and testimony. The court’s memorandum opinion indicated its belief that, unless it retained jurisdiction, the Board might at some future date, by action or inaction, cause or suffer to occur some degree of avoidable “resegregation”.
The Board now asks, in effect, “If not now, and on this showing, when, and on what showing,” will the governance of the school system be restored to the elected officials who are charged with that governance under state law? It is a good question.
The appellees, who oppose the relinquishment of jurisdiction at this time, or any time in the foreseeable future, came for*1241ward with no solid evidence to support their resistance. They rely generally upon the theory that, because the Board was found in 1970 to have allowed illegally segregated schools to exist, the Board carries a substantial burden of proving that lifting judicial control will not prejudice the interests of the class judicial intervention was intended to protect. The appellees conclude that it is too soon to relinquish jurisdiction.
The district court expressed the belief that the Board, unless monitored by the court and constrained by injunctions, will act less vigorously and less effectively to root out the residual effects of historic segregation than it would under the spur of judicial supervision.
If the question were one to be left solely to the discretion of the district court, it would be difficult to characterize the court’s orders as an abuse of discretion in this case. The record is replete with indications supporting the district judge’s belief that the Board would more aggressively work to reverse the effects of past segregation if supervised by the court. But matters of convenience, or vague charges about lack of aggressiveness, or differences of opinion about who can best manage the future course of desegregation in a troubled school district, are insufficient grounds for the permanent interposition of judicial control over an activity of local government that by law is consigned to an elected school board.
Application of equitable principles in the wake of a finding of de jure school segregation requires the court to focus upon three factors. The first factor is the nature and scope of the constitutional violation. The second is the remedial objective: to restore, as nearly as possible, the victims of discrimination to the position they would have occupied in the absence of illegal conduct. The third factor is the interests of state and local authorities in managing their own affairs, consistent with the Constitution. Milliken v. Bradley, 433 U.S. 267, 280-81, 97 S.Ct. 2749, 53 L.Ed.2d 745 (1977).
Compliance with the 1970 Pasadena Plan under the supervision of the district court for the past eight years has been consistent with the first two factors noted in Milliken v. Bradley, supra. The third factor, however, remains to be considered.
The displacement of local government by a federal court is presumed to be temporary. Three years ago, when a motion for relinquishment of jurisdiction was denied, this court affirmed the denial. Spangler v. Pasadena City Board of Education, 519 F.2d 430 (9th Cir. 1975), rev’d on other grounds, Pasadena City Board of Education v. Spangler, 427 U.S. 424, 96 S.Ct. 2697, 49 L.Ed.2d 599 (1976). But a careful reading of the three opinions filed by this court reveals nothing to encourage the district court in its contemplation of permanent supervision of attendance plans for the Pasadena school system. See Spangler v. Pasadena City Board of Education, 519 F.2d at 440 (concurring opinion of Judge Chambers) and 519 F.2d at 441 (dissenting opinion of Judge Wallace). The subsequent review by the Supreme Court, which struck down part of the district court’s 1970 decree, left intact the court’s continuing jurisdiction. But that decision said nothing to indicate that judicial control should continue in perpetuity-
The district court’s conclusion that it should continue to supervise the integration efforts of the Board ignored both the Board’s present compliance and its representations that it would continue to engage in affirmative action in the future in support of integration.
The Board’s resolution is an official act. It is entitled to be viewed by the judiciary as a pledge made in good faith, with and among its members, the patrons of the school district, and the general public. To anticipate in this court that the resolution will be forgotten, or to attribute its adoption to motives of expediency, is unwarranted.
If the Board, after the conclusion of this litigation, should prove that we are wrong, the courts remain open. Any future act of de jure segregation will be dealt with according to law.
*1242The judgments and orders appealed froth in the three numbered appeals are vacated. The cause is remanded to the district court for the entry of a decree approving the Pasadena Plan of 1970 as modified by subsequent valid orders; terminating the case; and to the extent that costs and attorney fees have been incurred after April 27, 1977, providing that each party shall pay its own.
Vacated and remanded.
J. BLAINE ANDERSON, Circuit Judge, concurs in the reasoning and the result reached in the separate opinions of GOODWIN and KENNEDY, Circuit Judges.

. Three appeals are consolidated here. The Board is the named appellant in Nos. 77-2902 and 77-2941; certain individual Board members appeal in No. 78-2266. For convenience, all appellants are referred to herein as “the Board”.


. Chapters of the Spangler v. Pasadena City Board of Education history appear in the following: 415 F.2d 1242 (9th Cir. 1969); 311 F.Supp. 501 (C.D.Cal.1970) (no appeal taken); 427 F.2d 1352 (9th Cir. 1970); 375 F.Supp. 1304 (C.D.Cal.1974) aff'd, 519 F.2d 430 (9th Cir. 1975), rev'd, 427 U.S. 424, 96 S.Ct. 2697, 49 L.Ed.2d 599 (1976); 384 F.Supp. 846 (C.D.Cal. 1974), modified, 537 F.2d 1031 (9th Cir. 1976); 549 F.2d 733 (9th Cir. 1977); and 552 F.2d 1326 (9th Cir. 1977).